Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/21 has been entered.
 
Acknowledgments

3.	This office action is in response to the reply filed on 8/9/21.  In the reply, the applicant amended claim 17.  Claims 1-20 are pending with claims 1-16 being withdrawn.  

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Brisken (US 5,931,805) in view of Gerrans et al. (US 2012/0259401) (“Gerrans”).
Brisken discloses: A system comprising: a catheter 150 (Fig. 11) inserted at least partially within the biological conduit and comprising a lumen 156; an inflatable balloon 170 attached proximate a distal end 154 of the catheter and comprising an inflatable section, and an intermediate section (intermediate section of inflatable section shown in Fig. 2 of Gerrans as being not the entire inflatable section) in the inflatable section and comprising an exterior balloon surface 174.  The exterior surface of Brisken is not coated with a microencapsulated therapeutic agent thereon, however, it is perforated to release a drug solution through the balloon and to the vascular wall.  Gerrans, in the analogous art, teaches a similar device to enhance intramural penetration of drug into the vascular wall but the drug of Gerrans begins as a coating of microencapsulated therapeutic agents 40 coated 
Brisken also discloses: a balloon inflation lumen 172 in fluid communication with the inflatable section; and at least one ultrasonic transducer (158-164, Figs. 11-12) disposed on the catheter within the inflatable and intermediate sections of the inflatable balloon and in operational communication with the intermediate section and the coating of microencapsulated therapeutic agent thereon C8L15-36.
Brisken further comprising two ultrasound transducers disposed on the catheter within the inflatable and intermediate sections of the inflatable balloon (158-164, Figs. 11-12)
The lumen 156 of Brisken further comprising a guide wire disposed in the lumen of the catheter. C5L41-45, C5L63-C6L7.

8.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Brisken in view of Gerrans further in view of Mueller et al. (US 5,181,920) (“Mueller”).
Brisken/Gerrans teaches the invention as substantially claimed (see above).  However, this combination, while it provides access for, via a lumen, does not directly disclose a flexible rotatable drive shaft received in the lumen of the catheter, the drive shaft comprising a lumen therethrough; an abrading head attached to the flexible drive shaft; and wherein the guide wire is received within the drive shaft lumen.  Mueller, in the analogous art, teaches these elements within a balloon catheter system C2L39-66.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Brisken/Gerrans with the elements of an atherectomy device through the central lumen since any element is capable of being inserted through the lumen of Brisken/Gerrans and to further increase the functionality of the device.
Response to Arguments
9.	Applicant's arguments have been fully considered but they are not persuasive.  Applicant argues that Gerrans does not teach the limitation in claim 17 of the agent coating being directly on the exterior of the balloon, without an intermediary layer.  Examiner disagrees.  The exterior balloon surface of the intermediate section of the balloon does have a coating of microencapsulated therapeutic agent directly onto this exterior balloon surface.  There is no intermediate layer between the exterior balloon surface 36 and the coating 40 containing the therapeutic agent (Figs, 1, 2). Like applicant’s Fig. 6A shows, the 

    PNG
    media_image1.png
    389
    661
    media_image1.png
    Greyscale

Applicant further argues that Brisken does not teach the “at least one ultrasonic transducer to be disposed on the catheter…”. Applicant admits that Brisken’s ultrasonic transducers are “embedded within the catheter body.” Examiner maintains that embedded within and disposed on are equated without further structural distinction being claimed, the operational communication with the agent is the same in application and both Gerrans and Brisken to enhance intramural penetration of drug into the vascular wall.  All rejections are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEANNA K HALL/         Primary Examiner, Art Unit 3783